357 U.S. 574 (1958)
INDIVIGLIO ET AL.
v.
UNITED STATES.
No. 753.
Supreme Court of United States.
Decided June 30, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Bernard A. Golding for petitioners.
Solicitor General Rankin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. Upon consideration of the entire record and the confession of error by the Solicitor General, the judgment of the United States Court of Appeals for the Fifth Circuit is reversed. Jencks v. United States, 353 U.S. 657. See also Agnello v. United States, 269 U.S. 20, and Giordenello v. United States, ante, p. 480, decided this day.